DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/665,221, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, ‘221 application appears to disclose unrelated inventions, i.e. matching card game method of play, and nothing to do with pre-action gaming. Nowhere in the ‘221 application’s disclosure illustrates anatomical part or body image information as claimed in claim 1. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,096,265. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites the original claims of the . 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1 recite(s) “obtaining anatomical and physiological data associated with a body; storing the anatomical and physiological data in a database; and creating the user-controllable image based on the stored anatomical and physiological data, wherein the user-controllable image is configurable to a user, wherein at least a moveable portion of the user-controllable image is constructed to move based on input from a user, and wherein the user-controllable image is constructed so as to enable pre-action training the user.” The claim(s) 5 recite(s) “providing a virtual body part to a user, wherein the user-controllable image comprises the virtual body part; receiving a selection input from the user, wherein the selection input is associated with at least a portion of the virtual body part; receiving an action input from the user; and displaying an action of the at least a portion of the virtual body part based on the action input, wherein the action is physically non-corresponding to the action input and wherein the selection input and action input are at least a part of pre-action training a user.” The claim(s) 19 recite(s) “providing a virtual image to a user via a display device; receiving selection input and action input from the user; instantiating virtual movement of the virtual image; and reinitiating neurological functionality based on the instantiating.”
The recited steps, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the generic computer component “virtual” [claims 5 and 19] 
Alternatively, the claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to self-image body movement or instruct for rehabilitation, which is a method of managing interactions between people. Thus, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites following additional elements – “virtual” and “displaying device”. The additional elements in the recited steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The mere recitation of “virtual” or “device” is akin to adding the words “apply it” in conjunction with the abstract idea. MPEP 2106.05(I)(A) (Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a 
Claim(s) 2-4, 6-18 and 20 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim recites the additional limitations of “one or more imaging technologies” [claim 8], “displaying [data]” [claims 13 and 17], “transmitting … signal [or data]” [claims 14 and 16], and “non-virtual external body part device” [claim 14], which are no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry. The Applicant’s 
The aforementioned claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipate by Lane 20110009241.
Re claim 1, Lane discloses a method of constructing a user-controllable image, comprising obtaining anatomical and physiological data associated with a body, storing the anatomical and physiological data in a database (paragraphs 0039 and 0124), and creating the user-controllable image based on the stored anatomical and physiological data, wherein the user-controllable image is configurable to a user, wherein at least a moveable portion of the user-controllable image is constructed to move based on input from a user, and wherein the user-controllable image is constructed so as to enable pre-action training the user (see figure 1, paragraph 0069).
 Re claim 2, Lane discloses wherein the anatomical and physiological data comprises parameters associated with at least one of a plurality of one or more bones, one or more muscles, one or more tendons, and skin color (see figure 1 and paragraph 0047).
Re claim 3, Lane discloses the user-controllable image comprises an adjacent portion of the user-controllable image adjacent to the moveable portion of the user-controllable image, and wherein the adjacent portion is configured to move as a result of the moveable portion moving ( see figure 10, paragraph 0104).
Re claim 4, Lane discloses obtaining at least one default parameter associated with the user-controllable image, obtaining at least one user parameter associated with a user body, comparing the at . 

Claims 5-16 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipate by Luo 20120004579.
Re claim 5, Luo discloses a method of controlling a user-controllable image, comprising providing a virtual body part to a user, wherein the user-controllable image comprises the virtual body part, receiving a selection input from the user, wherein the selection input is associated with at least a portion of the virtual body part, receiving an action input from the user, and displaying an action of the at least a portion of the virtual body part based on the action input, wherein the action is physically non-corresponding to the action input and wherein the selection input and action input are at least a part of pre-action training a user (see figure 1, paragraphs 0016-0017 and 0021).
Re claim 6, Luo discloses a part of pre-action training a user comprises a pre-action exercise game (see figure 1, paragraphs 0016-0017 and 0021).
Re claim 7, Luo discloses measuring one or more of a neurological, skeletomuscular, or biochemical response of the user based on the action input (see figure 1, paragraphs 0016-0017 and 0021).
Re claim 8, Luo discloses the measuring utilizes one or more imaging technologies (see figure 1, paragraphs 0016-0017 and 0021).
Re claim 9, Luo discloses comparing the neurological response to a stored neurological characteristic value to obtain a response comparison, and altering one or more subsequent pre-action training activities based on the response comparison (see figure 1, paragraphs 0016-0017 and 0021).
Re claim 10, Luo discloses the stored neurological characteristic value is obtained by measuring one or more baseline neurological characteristics (see figure 1, paragraphs 0016-0017 and 0021).

Re claim 12, Luo discloses comparing the neurological response to a stored response to obtain a response comparison, and diagnosing a medical condition based on the response comparison (see figure 1, paragraphs 0016-0017 and 0021).
Re claim 13, Luo discloses a measurement of action based on the action input, the method further comprising displaying the measurement of action to the user (see figure 1, paragraphs 0016-0017 and 0021).
Re claim 14, Luo discloses displaying the action comprising transmitting a control signal based on one or more of the selection input and the action input to at least one non-virtual external body part device, and causing the at least one non-virtual external body part device to move based on the control signal (see figure 1, paragraphs 0016-0017 and 0021).
Re claim 15, Luo discloses non-virtual external body part device is affixed to the user (see figure 1, paragraphs 0016-0017 and 0021).
Re claim 16, Luo discloses displaying the action comprising transmitting a control signal based on one or more of the selection input and the action input to a feedback device and causing the feedback device to provide feedback to the user based on the control signal (paragraphs 0010 and 0019).
Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipate by deCharm 20120021394.
Re claim 19, deCharm discloses a method of cognitive rehabilitation, comprising providing a virtual image to a user via a display device, receiving selection input and action input from the user, instantiating virtual movement of the virtual image, and reinitiating neurological functionality based on the instantiating (see figure 1, paragraphs 0199-0200). 
. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luo 20120004579 in view of Bizzi 5554033.
Re claim 17, Luo discloses all of the claimed subject matter as discussed above with the exception of disclosing the feature of displaying a demonstrative action of the virtual body part to the user.
However, Luo teaches displaying a demonstrative action of the virtual body part to the user (column 5 lines 58-67 and column 6 lines 1-46). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Luo’s virtual presentation by incorporating in order to provide an effective training system that help user learn and properly perform a target motion pattern.
Re claim 18, Luo in view of Bizzi discloses all of the claimed subject matter as discussed above. In addition, Bizzi discloses wherein the user interacts with the demonstrative action (see figure 5, column 5 lines 58-67 and column 6 lines 1-46) wherein the input comprises and attempt by the user mimic the demonstrative action (see figure 5, column 5 lines 58-67 and column 6 lines 1-46), and wherein the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS J. HONG
Primary Examiner
Art Unit 3715


/THOMAS J HONG/Primary Examiner, Art Unit 3715